Citation Nr: 0412893	
Decision Date: 05/18/04    Archive Date: 05/25/04

DOCKET NO.  99-22 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
30 percent for the veteran's post-traumatic stress disorder.  



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The veteran had active service from February 1942 to November 
1945.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision by the 
North Little Rock, Arkansas, Regional Office (RO) which 
granted service connection for post-traumatic stress disorder 
(PTSD); assigned a 30 percent evaluation for that disability; 
determined that new and material evidence had not been 
received to reopen the veteran's claims of entitlement to 
service connection for lumbar spine degenerative arthritis 
and spondylolisthesis and cervical spine degenerative 
arthritis; and denied a total rating for compensation 
purposes based on individual unemployability.  In March 2002, 
the RO informed the veteran in writing that James W. Stanley, 
Jr., his private attorney, was no longer authorized to 
represent individuals before the Department of Veterans 
Affairs (VA).  The veteran was notified of his right to 
select a new representative or to represent himself before 
the VA.  The veteran did not respond to the RO's notice.  

In January 2003, the Board determined that new and material 
evidence had been received to reopen the veteran's claims of 
entitlement to service connection for a lumbar spine disorder 
and a cervical spine disorder and deferred appellate review 
of those claims on the merits pending further development of 
the record.  In April 2003, the Board determined that 
additional development of the record as to all issues on 
appeal was needed.  In September 2003, the Board remanded the 
veteran's claims to the RO for further action.  

In November 2003, the RO granted both service connection for 
lumbosacral degenerative disc disease with spondylolisthesis 
and cervical degenerative joint disease and degenerative disc 
disease and a total rating for compensation purposes based on 
individual unemployability.  The veteran represents himself 
in the instant appeal.  

The Board observes that the veteran has appealed from the 
initial evaluation assigned for his PTSD.  In Fenderson v. 
West, 12 Vet. App. 119 (1999), the United States Court of 
Appeals for Veterans Claims (Court) addressed a similar 
appeal and directed that it was specifically not a claim for 
an increased disability evaluation.  However, the Court did 
not provided a specific name for the issue in lieu of 
"increased disability evaluation."  In the absence of such 
direction, the Board has framed the issue as an initial 
evaluation in excess of 30 percent for the veteran's PTSD.  
The veteran is not prejudiced by such action.  The Board has 
not dismissed any issue and the law and regulations governing 
the evaluation of disabilities is the same regardless of how 
the issue is styled.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The VA will notify the 
veteran if further action is required on the veteran's part.  


REMAND

The statutes and regulations governing the adjudication of 
claims for VA benefits direct that, upon receipt of a 
complete or substantially complete application, the veteran 
shall be informed of the evidence needed to support his 
claim; what actions he needs to undertake; and how the VA 
would assist him in developing his claim.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2003).  The RO has not provided the veteran with a 
VCAA notice.  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has invalidated the 
regulations which empowered the Board to issue written 
notification of the VCAA to veterans.  Disabled American 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339, 1348 
(Fed. Cir. 2003).  Accordingly, this case is REMANDED for the 
following action:  

1.  The RO must review the claims files 
and ensure that all notification and 
development actions required by the VCAA 
are completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2003) are met.  

2.  The RO should then contact the 
veteran and request that he provide 
information as to all treatment of his 
PTSD after June 2003, including the names 
and addresses of all health care 
providers.  Upon receipt of the requested 
information and the appropriate releases, 
the RO should contact all identified 
health care providers and request that 
they forward copies of all available 
clinical documentation pertaining to 
treatment of the veteran for 
incorporation into the record.  

3.  The RO should then request that 
copies of all relevant VA clinical 
documentation pertaining to treatment of 
the veteran after June 2003, not already 
of record, be forwarded for incorporation 
into the claims files.  

4.  The RO should then readjudicate the 
veteran's entitlement to an initial 
evaluation in excess of 30 percent for 
his PTSD.  If the benefit sought on 
appeal remains denied, the veteran should 
be issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.   See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                  
_________________________________________________
J. T. HUTCHESON
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


